DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed April 19, 2021, wherein claims 1 and 9 were amended.  The rejections made under 35 USC 112(b) in the previous Office action have been withdrawn.    
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (6,813,801, hereinafter “Tanaka”), of record, in view of Anderson (US 2004/0121693, hereinafter “Anderson”), of record.    

Regarding claim 1, Tanaka teaches a cleaning article comprising: at least one nonwoven layer 2 (Fig 6, col 4, lines 37-40), said nonwoven layer 2 comprising synthetic fibers (col 4, lines 37-45) and a strip layer 5 (Fig 6, col 9, lines 48-66), said strip layer being joined to said nonwoven layer (via bonds 7, Fig 6, col 7, lines 12-24; col 9, lines 26-34) and comprising a 
Tanaka does not explicitly teach the nonwoven layer comprises cellulose fibers in addition to the synthetic fibers, that the strips are hydrophilic, or that the strip layer comprises at least 80% hydrophilic fibers (noting Applicant has described the percentage as by weight, spec, page 3, lines 31-32).  
	The nonwoven layer 2 and strip layer 5 of Tanaka comprise spunbond nonwoven fabric having a cleaning faces on their outer portions (col 4, lines 45-46; col 5, lines 32-45).  Anderson is also concerned with spunbond cleaning fabrics (the spunbond layer comprising synthetic fibers [0027]) and describes a disadvantage of spunbond layers, that they:
sometimes lack fine interfiber capillary structures that enhance the adsorption characteristics of the wiper. Furthermore, spunbond and staple fiber nonwoven webs often contain bond points that may inhibit the flow or transfer of liquid within the nonwoven webs. As such, a need remains for a fabric that exhibits the requisite strength and good oil and grease absorption properties for use in a wide variety of wiper applications [0004],

Anderson overcomes this disadvantage by incorporating cellulosic fibers in the spunbond layer, forming a composite fabric comprising a cellulosic fiber component 60% to about 90% by weight ([0009, 0062], includes greater than 80%), where this improved fabric layer provides “enhanced oil and grease absorbency, capacity and bulk” [0038]. 
Tanaka does not specifically describe the need for grease or oil absorption in the outer sheets of the cleaning device of Tanaka, but Tanaka does explain that both outer sheets can be alternately used as active cleaning surfaces (col 2, line 55 – col 3, line 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention that providing outer sheets (both nonwoven 2 layer and strip layer 5) that also absorb grease and oil would be beneficial to a cleaning function of the device, in that the device would pick up, for example, butter, food oils, 
With regard to a moisture regain of the strip layer, Tanaka, as modified, is silent with regard to the particular moisture material property thereof.  However, one of ordinary skill would understand that materials of Tanaka, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including a corresponding moisture regain.  Also, Applicant has not established any criticality to the moisture regain value, describing in the specification that hydrophilic material composites may have a moisture regain of at least about 2%, at least about 3%, at least about 4%, at least about 5%, or at least about 6%.   Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layer to comprise whatever percentage of hydrophilic fibers that best served a particular application (based on fluids to be absorbed), including configurations in which the moisture regain of the strip layer was at least 6%.  
With regard to the wet static and kinetic coefficients of friction, Tanaka, as modified, is silent with regard to the particular wet static and wet kinetic coefficients of friction.  However, one of ordinary skill would understand that materials of Tanaka, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including corresponding wet static and kinetic coefficients of friction, as best understood by Examiner.  Also, Applicant has not established any criticality to the wet static and wet kinetic coefficients of friction, describing various embodiments having wet static and wet kinetic coefficients of friction of greater than 0.65, greater than 0.75, and greater than 0.90, and also different examples of 

Regarding claim 2, Tanaka, as modified by Anderson, teaches the limitations of claim 1, as described above, and further teaches wherein said nonwoven layer comprises a homogenous mixture of cellulose fibers and synthetic fibers (the cellulosic fibers and nonwoven web (comprising synthetic fibers) are entangled via a high pressure hydraulic mixing process, driving the cellulosic fibers into and throughout the synthetic fibers [0069-70].  

Regarding claim 3, Tanaka, as modified by Anderson, teaches the limitations of claim 1, as described above, and further teaches wherein said strips of said strip layer have a first side and a second side opposed thereto (Fig 6, upper and lower surfaces of strip layer 5), and said strips comprising cellulose fibers on both sides of said nonwoven layer (cellulosic fibers forced into and through nonwoven web to make composite fabric, i.e. on both sides, Anderson, [0069].  

Regarding claim 5, Tanaka, as modified by Anderson, teaches the limitations of claim 1, as described above, and further teaches the cleaning article has a length and a width defined between two alternatingly opposed pairs of edges, including a pair of longer edges and a pair of shorter edges, where said distal ends of said strips are juxtaposed with said two opposed longer edges (Figs 3, 6).  

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (6,813,801, hereinafter “Tanaka”), of record, in view of Chen, et al. (US 2004/0115341, hereinafter “Chen”), of record.  

Regarding claim 9, Tanaka teaches a cleaning article comprising two opposed edges defining a length therebetween, said length being parallel to said longitudinal axis and two opposed edges defining a width therebetween, said width being perpendicular to said longitudinal axis (Figs 3, 6), at least one non-woven layer 2 (Fig 6, col 4, lines 37-40), said nonwoven layer comprising: a laminate of a nonwoven sheet and a synthetic sheet  (nonwoven fabric and thermoplastic resin film, col 4, lines 47-51); and a strip layer 5, said strip layer being joined to said nonwoven layer in face-to-face relationship (Fig 6, lower surface of strip layer 5 faces upper surface of nonwoven layer 2) and comprising a plurality of cleaning strips, at least some of said strips emanating from a proximal end juxtaposed with said axis and extending towards said opposed edges which define said length (Fig 6, col 9, line 7 – col 10, line 7), and wherein the strip layer has synthetic fibers therein (col 4, lines 37-52).  
Tanaka does not explicitly teach a laminate of a cellulose sheet and a synthetic sheet, that the strip layer comprises at least two strip layers that are cellulosic and hydrophilic, or that the strip layers comprise greater than 80% cellulosic fibers (noting Applicant has described the percentage as by weight, spec, page 3, lines 31-32).  
The nonwoven layer 2 and strip layer 5 of Tanaka comprise cleaning faces on their outer portions and can be alternately used as an active cleaning surface (col 2, line 64 – col 3, line 8).   Chen is also concerned with a household cleaning article, and specifically teaches a cleaning laminate having an abrasive upper layer 32 comprising a synthetic sheet to assist in scrubbing, or better-cleaning, a surface, and an absorbent lower layer 34 comprising a cellulose, hydrophilic sheet to collect moisture [0006], Figs 6-8.  The cleaning laminate of Chen is able to both frictionally clean a surface and collect moisture.  Chen further teaches the laminate 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cleaning device of Tanaka by replacing the material of the nonwoven layer 2 and strip layer 5 with the laminate material of Chen, described above, to provide the additional functionality of cleaning a surface via abrasion to both cleaning faces of Tanaka.  Providing Tanaka’s layers 2 and 5 with the laminate of Chen would allow a user to clean a surface via abrasion (for example, gently scrubbing stubborn spots) while also cleaning via absorption, such as soaking up spills or cleaning fluid.  It would have been further obvious to modify the device of Tanaka by providing two strip layers for a more robust cleaning device, Examiner nothing that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B)
With regard to a moisture regain of the strip layer, Tanaka, as modified, is silent with regard to the particular moisture material property thereof.  However, one of ordinary skill would understand that materials of Tanaka, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including a corresponding moisture regain.  Also, Applicant has not established any criticality to the moisture regain value, describing in the specification that hydrophilic material composites may have a moisture regain of at least about 2%, at least about 3%, at least about 4%, at least about 5%, or at least about 6%.   Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layer to comprise whatever percentage of hydrophilic fibers that best served a particular application (based on fluids to be absorbed), including configurations in which the moisture regain of the strip layer was at least 6%.  
With regard to the wet static and kinetic coefficients of friction, Tanaka, as modified, is silent with regard to the particular wet static and wet kinetic coefficients of friction thereof.  

Regarding claim 10, Tanaka, as modified by Chen, teaches the limitations of claim 9, as described above, and further teaches wherein the laminate comprises cellulose tissue and spun bond synthetic material (lower layer of Chen comprises cellulose tissue and upper layer of Chen comprises spunbond synthetic material [0006-0008]).

Regarding claim 11, Tanaka, as modified by Chen, teaches the limitations of claim 9, as described above, and further teaches wherein at last one said nonwoven layer comprises a pocket for receiving a handle therein (pockets 20 to receive handle portions 22, Tanaka, Fig 3).  

Regarding claim 12, Tanaka, as modified by Chen, teaches the limitations of claim 9, as described above, and further teaches wherein the synthetic sheet comprises polypropylene (abrasive sheet of Chen comprises polypropylene [0008]).  


Response to Arguments
Applicant's arguments filed April 19, 2021have been fully considered but they are not persuasive.   Applicant alleges that the references
fail to teach or disclose cleaning articles comprising the components recited in the present claims […]  None of the cited references teach or suggest each and every limitation,” Remarks, pages 7-8.  

However, Applicant has not specifically pointed out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  
Although not argued, it would appear that Applicant is alleging that the references do not teach the particular percentage of hydrophilic or cellulosic fibers in the strip layers in amended claims 1 and 9, respectively.   Examiner respectfully disagrees, finding that the materials of Tanaka, as modified, disclose the recited hydrophilic and cellulosic fiber percentages, as described above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723